Citation Nr: 1003074	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-28 465	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for an ulcer condition.

2.  Entitlement to an increased rating in excess of 30 
percent for bronchial asthma prior to June 15, 2007.


REPRESENTATION

Appellant represented by:  Guy Anders Wiener, one time 
representative


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claims for increased ratings for an ulcer condition 
and bronchial asthma.

An August 2007 Decision Review Officer (DRO) decision 
assigned a 60 percent disability rating for bronchial asthma, 
effective June 15, 2007.  The Veteran indicated his 
substantive appeal received in August 2007, that he wanted to 
continue his appeal with regard to all the issues.  In a 
statement dated in October 2008, the Veteran clarified that 
he wanted to withdraw the claim for an increased rating for 
asthma for the period when the 60 percent rating became 
effective, but wished to continue the appeal for a higher 
rating prior to that date.

The Veteran did not report for a hearing before a Veterans 
Law Judge at the RO (Travel Board) scheduled in November 
2009.


FINDINGS OF FACT

1.  The Veteran's ulcer condition has been asymptomatic 
throughout the course of this appeal; there was no competent 
medical evidence of anemia, weight loss or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four times per year.

2.  The Veteran's bronchial asthma was manifested by a FEV-
1/FVC ratio of 51 percent for the period since March 3, 2006; 
there is no evidence that his FEV-1 was less than 40 percent 
of predicted, that FEV-1/FEV ratio was less than 40 percent, 
of episodes of respiratory failure or the daily use of 
systemic high dose corticosteroids or immunosuppressive 
medications.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for an ulcer condition have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code (DC) 7305 (2009).

2.  The criteria for a 60 percent disability rating for 
bronchial asthma have been met throughout the course of this 
appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.96, 4.97, DC 
6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with VCAA notice of what evidence is 
required to substantiate his increased rating claims in a May 
2006 letter.  This letter informed him of what evidence VA 
would obtain, and what evidence he was expected to provide.  
This letter also notified that he should substantiate the 
claim with evidence that the disabilities had increased in 
severity.  This letters met the duty to provide pre-
adjudication notice the Veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper pre-adjudication Dingess notice 
were provided in the May 2006 letter.

The United States Court for Veterans Appeals (veteran's court 
or court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

The pre-adjudication May 2006 VCAA letter notified the 
Veteran that he could substantiate the claims with evidence 
of the impact of the claimed disabilities on employment.  He 
was provided with examples of the evidence that could 
substantiate the claim.  Notice regarding the use of the 
rating schedule was provided in an August 2008 letter.

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with 
regard to the August 2008 letter was cured by readjudication 
of the claim in a February 2009 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, 
various private treatment records and Social Security 
Administration (SSA) records have been obtained.  He has been 
afforded a VA examination and a sufficient medical opinion 
has been obtained.  Although the Veteran has reported being 
followed by a private physician for his service-connected 
ulcer condition, he has not identified this provider or 
completed the appropriate authorization which would allow VA 
to obtain these records.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of the 
Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Ulcer Condition

The Veteran's ulcer condition is currently rated under the 
diagnostic code for a duodenal ulcer.  He contends that he is 
entitled to a higher disability rating.

A moderate duodenal ulcer, with recurrent episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations warrants 
a 20 percent disability rating.  A moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year warrants a 40 
percent disability rating.  38 C.F.R. § 4.114, DC 7305.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent disability rating.  Id.

Disability ratings under Diagnostic Codes 7301 to 7329, 
inclusive, will not be combined with each other.  A single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Private treatment records dated from August 1986 to February 
2006, contain no findings referable to active 
gastrointestinal disability.

No evidence of past or current ulcer disease was noted in the 
report of a private barium swallow conducted in March 2001. 

At a June 2006 VA examination the Veteran denied vomiting, 
hematemesis, melena, hypoglycemic reactions, diarrhea, 
constipation, nausea, colic, distention, circulatory 
disturbances after meals, or any history of weight gain or 
loss.  He reported using Prevacid daily, that the medication 
had been helpful, and that he did not suffer from any side 
effects from the medication.  

On physical examination the Veteran was six feet tall and 
weighed 183 pounds.  His abdomen was soft and non-tender with 
present bowel sounds.  There were no clinical signs of anemia 
or ulcer disease.  Following this examination, a diagnosis of 
duodenal ulcer was made.  The examiner noted that the Veteran 
was followed by a private physician for this condition.

Throughout the course of this appeal, the Veteran's ulcer 
condition has essentially been asymptomatic.  He reported no 
symptoms attributable to the condition in his June 2006 VA 
examination, or in his notice of disagreement or substantive 
appeal.  The evidentiary record is negative for anemia, 
weight loss or recurrent incapacitating episodes averaging 
ten days or more in duration at least four times per year.  
DC 7305.  A disability rating in excess of 20 percent is 
therefore not warranted for any period during the course of 
this appeal. 

Other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4 have been considered but do not provide a basis upon 
which to assign a higher disability rating.

Bronchial Asthma

The Veteran contends that he is entitled to a higher 
disability rating for his bronchial asthma for the period 
prior to June 15, 2007 as the VA examiner failed to inquire 
whether he had taken medication prior to the examination.

Bronchial asthma is rated under DC 6602.   A 30 percent 
rating is warranted if the forced expiratory volume in one 
second (FEV-1) is 56 to 70 percent of the value predicted, if 
the FEV-1/FVC (forced volume vital capacity) ratio is 56 to 
70 percent, or if intermittent inhalational or oral 
bronchodilator therapy is required.  A 60 percent rating is 
warranted where the FEV-1 is 40 to 55 percent of the value 
predicted, if the FEV-1/FVC ratio is 40 to 55 percent, at 
least monthly visits to a physician are made for required 
care of exacerbations, or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required

A 100 percent rating requires an FEV-1 of less than 40 
percent of the predicted value, an FEV-1/FVC ratio of less 
than 40 percent, there is more than one attack per week of 
episodes of respiratory failure, or daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications is required.  Id.

Post-bronchodilator studies are required when pulmonary 
function tests (PFTs) are performed for disability evaluation 
purposes except in instances where the results of pre-
bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done.  Post-bronchodilator results are to be utilized in 
applying the evaluation criteria in the Rating Schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results. The pre-bronchodilator values are 
to be used for rating purposes in those instances.  .  38 
C.F.R. § 4.96(d)(5).

The Veteran was hospitalized following his complaints of 
shortness of breath in a February 2006 private treatment 
summary.  Assessments of right lower lob pneumonia and 
chronic obstructive pulmonary disease exacerbation were made.

A March 2006 private PFT showed FEV-1 of 76 percent 
predicated "pre-drug" and 81 percent of predicted "post-
drug."  The FEV-1/FVC ratio was 49 percent  "pre-drug" and 
51 percent "post-drug."  Moderate obstruction, advanced 
hyperinflation, normal diffusion capacity and an obstructive 
flow volume loop was noted.  The examiner noted that there 
was no benefit post dilator.

A June 2006 VA examination reflected the Veteran's complaints 
of a productive cough with clear sputum.  He reported 
suffering from three or four asthma attacks per day, that he 
used an inhaler when these attacks occurred, that it took 10 
to 15 minutes for his shortness of breath to abate, and that 
he was able to function between attacks.  He has been 
prescribed several inhalers and a nebulizer to treat his 
condition but does not use oxygen.  

Physical examination revealed mild expiratory wheezing 
bilaterally without rhhonchi or rales.  Following this 
examination, a diagnosis of asthma was made.  The Veteran was 
noted to be followed by a private physician.

A July 2006 VA PFT revealed FEV-1/FVC of 57 percent of 
predicted.  These results were noted to be a post-
bronchodilator study.  Moderate obstruction with air trapping 
and a severe diffusion impairment without significant 
bronchodilator response was noted.

The Veteran's private physician noted that he had recently 
suffered a severe asthma attack that required aggressive 
nebulization usage for stabilization in a September 2006 
letter.  He also noted that the Veteran had been seen in his 
office for asthma treatment in six of the past nine months.

A 60 percent disability rating is warranted for bronchial 
asthma where the FEV-1/FVC ratio is 40 to 55 percent.  The 
March 2006 private PFT noted that this ratio was 51 percent.  
The July 2006 study showed a somewhat higher percentage, but 
the March 2006 report is consistent with subsequently 
reported studies.  Resolving reasonable doubt in his favor, a 
disability rating of 60 percent is warranted as of March 16, 
2006, the date of the increased rating claim.

A 100 percent disability rating is not warranted as there is 
no evidence that the Veteran's FEV-1 is less than 40 percent 
of predicted, that the FEV-1/FVC ration is less than 40 
percent or that he suffers from more than one attack per week 
of respiratory failure.  Daily use of systemic high dose 
corticosteroids or immunosuppressive medications was denied 
by the Veteran and there was no evidence that he had been 
prescribed of immunosuppressive medication.  The evidence is 
against a finding that the disability approximates the levels 
required for an evaluation in excess of 60 percent.  
38 U.S.C.A. § 5109(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The ulcer condition has been asymptomatic.  There are no 
reported symptoms that could be outside those contemplated by 
the rating schedule.  Asthma is rated on the basis of 
pulmonary function test results and need for therapy.  The 
Veteran's disability is manifested by impaired pulmonary 
function, and there have been no reports of symptoms outside 
those contemplated by the rating schedule.


Total Rating for Compensation Based on Individual 
Unemployability

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

In a December 2007 rating decision the RO granted TDIU, 
effective September 29, 2007.  The Veteran had reported that 
he stopped working on September 28, 2007.  There is no 
evidence of unemployability prior to that date.  Accordingly, 
there is no basis for TDIU prior to the effective date 
selected by the RO.



ORDER

An increased rating for an ulcer condition is denied.

An increased rating of 60 percent for bronchial asthma for 
the period beginning March 17, 2006, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


